48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Jose Rodriguez BARRERA, Defendant-Appellant.
No. 94-50108.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1995.*Decided Feb. 23, 1995.

Before:  CHOY, SKOPIL and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Jose Rodriguez Barrera appeals his sentence imposed following his conviction for distribution of cocaine, 21 U.S.C. Sec. 841(a).  He contends that the district court erred by failing to adjust his offense level downward for being a minimal or minor participant pursuant to U.S.S.G. Sec. 3B1.2.  We reject Barrera's contention, and we affirm.


3
The district court's finding that Barrera was not a minimal participant is not clearly erroneous because the record shows that Barrera participated in the distribution of more than 300 pounds of cocaine valued at over $2,500,000, and he was aware of the structure of the criminal enterprise and of the activities of others.  See U.S.S.G. Sec. 3B1.2, comment.  (n. 1);  United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994);  United States v. Zweber, 913 F.2d 705, 710 (9th Cir.1990).


4
Barrera also was not entitled to a downward adjustment for being a minor participant.  The district court's findings that he acted as more than a mere courier and that he was not substantially less culpable than his co-participants are not clearly erroneous.  See Davis, 36 F.3d at 1436;  United States v. Benitez, 34 F.3d 1489, 1498 (9th Cir.1994).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3